DETAILED ACTION
This Office Action is in response to Application filed June 26, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
On line 6, “an X-ray rocking curve” should be replaced with “an X-ray rocking curve (arcsec)” to be consistent with the limitation recited on lines 8-9.
On line 6, “a (10-12) plane to be not” should be replaced with “a (10-12) plane, to be not”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 6 are rejected under 35 U.S.C. 101 for the following reasons:
(1) Regarding claim 5, Applicants claim “setting an n-AlGaN mix value of the n-type AlGaN, which is a full width at half maximum of an X-ray rocking curve for a (10-12) plane to be not more than a specified value, and setting an AIN mix value that is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane of the AIN layer to be more than a specified value based on relation between the AIN mix value and the n-AlGaN mix value” on lines 5-10.  However, setting “an n-AlGaN mix value of the n-type AlGaN” and “an AlN mix value” is one thing, and achieving the intended n-AlGaN mix value and AlN mix value is another since the n-AlGaN mix value and the AlN mix value would inherently depend on numerous growth parameters such as the substrate material composition and orientation on which the AlN layer and n-type AlGaN are grown, the material compositions of the AlN layer and n-type AlGaN, the crystallinity of the AlN layer and n-type AlGaN, the growth temperature of the AlN layer and n-type AlGaN, the growth condition and method of the AlN layer and n-type AlGaN such as sputtering method, CVD, PECVD, MOCVD, HVPE, MEE, MBE, ALD, etc.  Therefore, simply setting “an n-AlGaN mix value of the n-type AlGaN” and “an AlN mix value” does not guarantee that the claimed nitride semiconductor element production method would lead to a fabrication of a nitride semiconductor element that has a certain, intended values for an n-AlGaN mix value and an AlN mix value.  In other words, the claimed invention of claim 5 is merely an abstract idea of a research plan, a thought process or a decision-making process where the distinction between the claimed invention and the prior art is a thought process that does not necessarily result in the claimed AlN and n-AlGaN mix values, and thus the claimed method cannot be verified or confirmed.
(2) Also regarding claim 5, while Applicants claim “setting an n-AlGaN mix value of the n-type AlGaN, which is a full width at half maximum of an X-ray rocking curve for a (10-12) plane to be not more than a specified value (emphasis added)”, Applicants do not specifically claim what “a specified value” is, and how it is determined, and therefore, the claimed nitride semiconductor element production method does not correspond to any specific and concrete method with a certain value for the n-AlGaN mix value of the n-type AlGaN, and thus is directed to an abstract idea of a thought process, a research plan or a decision-making process with an incomplete requirement for the claimed invention.
(3) Further regarding claim 5, Applicants claim “setting an AIN mix value that is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane of the AIN layer to be more than a specified value based on relation between the AIN mix value and the n-AlGaN mix value (emphasis added)”, and thus is directed to an abstract idea of a thought process, a research plan or a decision-making process, because (a) the claimed step of “setting an AIN mix value” “to be more than a specified value” is “based on relation between the AIN mix value and the n-AlGaN mix value”, (b) there is no reason that there is any relation “between the AlN mix value and the n-AlGaN mix value” since they should be independent from each other, and the AlN mix value has already been set once the AlN layer is deposited, which cannot be undone, (c) in addition, there cannot be any relation between “the AlN mix value” and “the n-AlGaN mix value”, both of which should be set as claimed, since “the AlN mix value” and “the n-AlGaN mix value” are respectively a single value, and thus cannot have a relation with the AlN mix value and the n-AlGaN mix value; in other words, while arguendo there may be relation between a plurality of AlN mix values and a plurality of n-AlGaN mix values, there cannot be any relation between a single value of the AlN mix value and a single value of the n-AlGaN mix value, and even if there is any between the plurality of values of the AlN mix values and the n-AlGaN mix values, one cannot tell whether there is any relation between them when he or she has a single value of the AlN mix value and a single value of the n-AlGaN mix value, and (d) while Applicants do not claim any specific guideline or standard of selecting the n-AlGaN mix value and the AlN mix value, Applicants claim “relation between the AlN mix value and the n-AlGaN mix value”, and therefore, the claimed invention is directed to an abstract idea of a thought process, a research plan or a decision-making process that may or may not be materialized in an actual real method.
Claim 6 depends on claim 5, and therefore, claim 6 also fails to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a specified value” recited on lines 6 and 8-9 each refers to, and whether these two “specified value” are different from each other, because (a) for Applicants to claim “(not) more than a specified value”, Applicants should first claim what “a specified value” is, and otherwise, “a specified value” can be any arbitrary value such as an arbitrarily large or small number, and (b) it is not clear whether these two “specified value” are the same with each other or different from each other.
(2) Also regarding claim 1, it is not clear whether the limitations “the AlN mix value” and “the n-AlGaN mix value” recited on line 9 each refers to “an AlN mix value” recited on line 7 and “an n-AlGaN mix value” recited on line 5, because (a) otherwise, there would be no antecedent bases for the limitations of “the AlN mix value” and “the n-AlGaN mix value”, and (b) however, if that is the case, there cannot be any “relation between the AlN mix value and the n-AlGaN mix value” as recited on line 9 since there cannot be any relation between a single value of an AlN mix value recited on line 7 and a single value of an n-AlGaN mix value recited on line 5; in other words, while arguendo there may be relation between a plurality of AlN mix values and a plurality of n-AlGaN mix values, there cannot be a relation between a single value of an AlN mix value and a single value of an n-AlGaN mix value.
(3) Further regarding claim 1, it is not clear what the limitation “a specified value based on relation between the AlN mix value and the n-AlGaN mix value” recited on lines 8-9 refers to, because (a) the claimed invention is directed to a single nitride semiconductor element rather than a plurality of nitride semiconductor elements, (b) when a single nitride semiconductor element is formed, there cannot be any “relation between the AlN mix value and the n-AlGaN mix value” since other AlN mix values and other n-AlGaN mix values are not existent for the claimed single nitride semiconductor element, and (c) therefore, there cannot be a “relation between the AlN mix value and the n-AlGaN mix value”, and thus naturally there cannot be “a specified value based on relation between the AlN mix value and the n-AlGaN mix value”.
Claims 2-4 depend on claim 1, and therefore, claims 2-4 are also indefinite.
(4) Regarding claim 5, it is not clear what the limitation “setting an n-AlGaN mix value of the n-type AlGaN” recited on line 5 and “setting an AlN mix value” recited on line 8 each refers to, because (a) as discussed above under 35 USC 101 rejections, setting an n-AlGaN mix value and an AlN mix value is one thing, and achieving an intended n-AlGaN mix value and AlN mix value is another, and (b) therefore, it is not clear whether the claimed production method results in the AlN layer and the n-AlGaN that have the claimed n-AlGaN mix value and AlN mix value.
(5) Also regarding claim 5, it is not clear what “a specified value” recited on lines 6 and 9 each refers to, and whether they are the same “specified value” or different from each other, because (a) for Applicants to claim “(not) more than a specified value”, Applicants should first claim what “a specified value” is, and otherwise, “a specified value” can be any arbitrary value such as an arbitrarily large or small number, and (b) it is not clear whether these two “specified value” are the same with each other or different from each other.
(6) Further regarding claim 5, it is not clear whether the limitations “the AlN mix value” and “the n-AlGaN mix value” recited on line 10 each refers to “an AlN mix value” recited on line 8 and “an n-AlGaN mix value” recited on line 5, because (a) otherwise, there would be no antecedent bases for the limitations “the AlN mix value” and “the n-AlGaN mix value”, and (b) however, if that is the case, there cannot be any “relation between the AlN mix value and the n-AlGaN mix value” as recited on lines 9-10 since there cannot be any relation between a single value of an AlN mix value and a single value of an n-AlGaN mix value; in other words, while there may be relation between a plurality of AlN mix values and a plurality of n-AlGaN mix values, there cannot be a relation between a single value of an AlN mix value and a single value of an n-AlGaN mix value.
(7) Still further regarding claim 5, it is not clear what the limitation “a specified value based on relation between the AlN mix value and the n-AlGaN mix value” recited on lines 9-10 refers to, because (a) the claimed invention is directed to a single nitride semiconductor element production method, (b) when a single nitride semiconductor element is formed, there cannot be any “relation between the AlN mix value and the n-AlGaN mix value” since other AlN mix values and other n-AlGaN mix values are not existent for the claimed single nitride semiconductor element production method, and (c) therefore, there cannot be a “relation between the AlN mix value and the n-AlGaN mix value”, and thus naturally there cannot be “a specified value based on relation between the AlN mix value and the n-AlGaN mix value”.
Claim 6 depends on claim 5, and therefore, claim 6 is also indefinite.
(8) Regarding claim 6, it is not clear how the step of “forming the AlN layer having the crystalline quality within the predetermined range” can comprise the claimed parameters or steps, because (a) the limitation “a doping amount of Ga” suggests that the AlN layer is actually an AlGaN rather than an AlN layer, and (b) Applicants do not claim any substrate, and therefore, “changing a film thickness of the AlN layer” may or may not determine “the crystalline quality within the predetermined range” of the AlN layer; for example, when an AlN layer is formed on an AlN substrate, there would not be a different crystalline quality by “changing a film thickness of the AlN layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (“Transport characteristics of AlGaN/GaN/AlGaN double heterostructures with high electron mobility,” JOURNAL OF APPLIED PHYSICS 112 (2012) 023707)
Regarding claim 1, Meng et al. disclose a nitride semiconductor element (Sample A in Fig. 1), comprising: an AlN layer (AlN nucleation layer) inherently having a crystalline quality within a predetermined range, because the AlN nucleation layer is grown at 1050oC (II. EXPERIMENTAL PROCEDURE); and an AlGaN (Al0.07Ga0.93N buffer layer) formed above the AIN layer and having a predetermined Al composition ratio (0.07), wherein an AlGaN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AlGaN is not more than a specified value (Fig. 4(b)), which is indefinite as discussed above without Applicants’ specifically claiming what “a specified value” refers to, and wherein the AIN layer is formed such that an AlN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AIN laver is more than a specified value based on relation between the AIN mix value and the n-AlGaN mix value (Fig. 4(b)), which is also indefinite as discussed above without Applicants’ specifically claiming what “a specified value” and “relation” each refers to.
Meng et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN can be an n-type AlGaN, because (a) Applicants do not specifically claim to what extent the AlGaN is an n-type or how conductive the AlGaN should be to be referred to as “an n-type AlGaN”, (b) there are only two conductivity types for any semiconductor materials, i.e. n-type and p-type, and (c) the Al0.07Ga0.93N buffer layer can be doped with an n-type impurity such as Si or C to a certain degree since an n-type AlGaN buffer layer has been commonly employed in forming a GaN-based transistor device structure, and Si and C have been commonly observed impurities in GaN-based semiconductor materials due to their incorporation into GaN-based semiconductor materials from ambient and gas sources.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 5, Meng et al. disclose a nitride semiconductor element production method (Sample A in Fig. 1 and II. EXPERIMENTAL PROCEDURE), comprising: forming an AIN layer (AlN nucleation layer) inherently having a crystalline quality within a predetermined range, and forming an AlGaN (Al0.07Ga0.93N buffer layer) that is located above the AIN layer and has a predetermined Al composition ratio (0.07), setting an AlGaN mix value of the AlGaN (Fig. 4(b)), which is a full width at half maximum of an X-ray rocking curve for a (10-12) plane to be not more than a specified value, which is indefinite as discussed above, and setting an AIN mix value that is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane of the AIN layer to be more than a specified value based on relation between the AIN mix value and the AlGaN mix value, which is also indefinite as discussed above.
Meng et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN can be an n-type AlGaN, because (a) Applicants do not specifically claim to what extent the AlGaN is an n-type or how conductive the AlGaN should be to be referred to as “an n-type AlGaN”, (b) there are only two conductivity types for any semiconductor materials, i.e. n-type and p-type, and (c) the Al0.07Ga0.93N buffer layer can be doped with an n-type impurity such as Si or C to a certain degree since an n-type AlGaN buffer layer has been commonly employed in forming a GaN-based transistor device structure, and Si and C have been commonly observed impurities in GaN-based semiconductor materials due to their incorporation into GaN-based semiconductor materials from ambient and gas sources.
Regarding claim 6, Meng et al. further disclose that the forming the AIN layer (AlN nucleation layer) having the crystalline quality within the predetermined range comprises at least one or more of changing a growth temperature, changing a doping amount of Ga, and changing a film thickness of the AIN layer.

Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (“222–282 nm AlGaN and InAlGaN-based deep-UV LEDs fabricated on high-quality AlN on sapphire,” Physica Status Solidi A 206 (2009) pp. 1176-1182)
Regarding claim 1, Hirayama et al. disclose a nitride semiconductor element (Title), comprising: an AlN layer (AlN in Fig. 1) inherently having a crystalline quality within a predetermined range (Figs. 2 and 5), an AlGaN (one of AlGaN layers in MQW structure in Fig. 5) formed above the AIN layer and having a predetermined Al composition ratio, wherein an AlGaN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AlGaN is not more than a specified value, which is indefinite as discussed above, and wherein the AIN layer is formed such that an AlN mix value that is a full width at half maximum of an X-ray rocking curve for a (10-12) plane of the AIN laver is more than a specified value based on relation between the AIN mix value and the n-AlGaN mix value (Fig. 5), which is also indefinite as discussed above.
Hirayama et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN can be an n-type AlGaN, because (a) Applicants do not specifically claim to what extent the AlGaN is an n-type or how conductive the AlGaN should be to be referred to as “an n-type AlGaN”, (b) there are only two conductivity types for semiconductor materials, i.e. n-type and p-type, and (c) the AlGaN layer out of the MQW can be doped with an n-type impurity such as Si to a certain degree since an n-type AlGaN quantum well layer or an n-type AlGaN barrier layer has been commonly employed in forming a (Al)GaN-based LED structure, and Si has been commonly observed impurities in GaN-based semiconductor materials due to its incorporation into GaN-based semiconductor materials from ambient and gas sources.
Regarding claims 2 and 3, Hirayama et al. further disclose that the crystalline quality of the AIN layer is a crystalline quality corresponding to the AlN mix value of 350 to 826 (arcsec) (Fig. 4 and 370 arcsec in second full paragraph on page 131 describing Fig. 4, or 501 arcsec in Fig. 5) (claim 2), wherein the crystalline quality of the AIN layer is a crystalline quality corresponding to the AlN mix value of 380 to 520 (arcsec) (501 arcsec in Fig. 5) (claim 3).
Hirayama et al. differ from the claimed invention by not showing that the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 70% (claim 2), and the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 60% (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined Al composition ratio in the n-type AlGaN can be an Al composition ratio of 40% to 70% or 40% to 60%, because the Al composition of the AlGaN, which is a part of the MQW structure, should be controlled and optimized to obtain a desired wavelength of light emitted from the MQW structure.
Regarding claim 4, Hirayama et al. differ from the claimed invention by not showing that the crystalline quality of the AIN layer is a crystalline quality corresponding to the AlN mix value of 410 to 490 (arcsec), and the predetermined Al composition ratio in the n-type AlGaN is an Al composition ratio of 40% to 50%.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that AlN mix value can be in the claimed range, and the predetermined Al composition ratio in the n-type AlGaN can be an Al composition ratio of 40% to 50%, because (a) the crystalline quality of the AlN layer, and thus the AlN mix value, should be controlled and optimized to obtain a nitride semiconductor element having nitride semiconductor layers having a good quality, a low defect density and a small strain, which would improve light emitting efficiency, and (b) the Al composition of the AlGaN, which is a part of the MQW structure, should be controlled and optimized to obtain a desired wavelength of light emitted from the MQW structure.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 5, Hirayama et al. disclose a nitride semiconductor element production method (Title), comprising: forming an AIN layer (Fig. 1) having a crystalline quality within a predetermined range (Figs. 2 and 5), and forming an AlGaN (AlGaN in MQW) that is located above the AIN layer and has a predetermined Al composition ratio, setting an AlGaN mix value of the AlGaN, which is a full width at half maximum of an X-ray rocking curve for a (10-12) plane to be not more than a specified value, which is indefinite as discussed above under 35 USC 112(b) rejections, and setting an AIN mix value that is a full width at half maximum of an X-ray rocking curve (arcsec) for a (10-12) plane of the AIN layer to be more than a specified value based on relation between the AIN mix value and the AlGaN mix value (Figs. 2 and 5), which is also indefinite as discussed above under 35 USC 112(b) rejections.
Hirayama et al. et al. differ from the claimed invention by not showing that the AlGaN is an n-type AlGaN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the AlGaN can be an n-type AlGaN, because (a) Applicants do not specifically claim to what extent the AlGaN is an n-type or how conductive the AlGaN should be to be referred to as “an n-type AlGaN”, (b) there are only two conductivity types for semiconductor materials, i.e. n-type and p-type, and (c) the AlGaN layer out of the MQW structure can be doped with an n-type impurity such as Si to a certain degree since an n-type AlGaN quantum well or barrier layer has been commonly employed in forming a GaN-based LED structure, and Si has been commonly observed impurities in GaN-based semiconductor materials due to their incorporation into GaN-based semiconductor materials from ambient and gas sources.
Regarding claim 6, Hirayama et al. further disclose that the forming the AIN layer (Fig. 1) having the crystalline quality within the predetermined range comprises at least one or more of changing a growth temperature, changing a doping amount of Ga, and changing a film thickness of the AIN layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuyama et al. (US 7,528,462)
Hirayama et al. (US 8,227,789)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 26, 2022